Citation Nr: 1325699	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  10-35 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, that denied entitlement to service connection for a kidney disorder as secondary to service-connected diabetes mellitus. 

The Board acknowledges that the Veteran's May 2010 claim, regarding his kidney disorder, is for secondary service connection, as opposed to direct service connection, however, a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  Therefore, the Board finds that the Veteran's claim for entitlement to service connection for a kidney disorder, to include as secondary to the Veteran's service-connected diabetes mellitus, is based upon the same factual basis as his original claim of entitlement to service connection for kidney failure which was denied, initially, in an April 2008 rating decision.  As such, it is appropriate for the Board to characterized this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In May 2011, the Veteran testified at a Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  The record was held open for a period of 60 days to afford the Veteran an opportunity to submit additional records and a medical opinion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted. 

As an initial matter, additional evidence was added to the claims file without a waiver after the issuance of the August 2010 statement of the case (SOC).  Pertinent VA treatment records from the VA Medical Center (VAMC) in Syracuse, New York, and the Community Based Outpatient Clinic (CBOC) in Rome, New York, dated from August 2010 to October 2010 were associated with the record in October 2010 along with an August 2010 statement from a VA physician.  Private treatment records from E. W., M. D. were submitted by the Veteran and associated with the record in 2011.  In addition, pertinent VA treatment records from the Upstate New York VAMS dated from November 2010 to January 2012 were added to the Veteran's Virtual VA file in January 2012.  However, those records were clearly not considered in the August 2010 SOC.  The Veteran also has not submitted a waiver of RO consideration of this additional evidence.  Accordingly, the RO must review the additional evidence received and issue a supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2012).

In addition, during his May 2011 hearing, the Veteran indicated that he had received treatment from private physicians identified as a physician in Utica, Dr. L., and a transplant team in Nashville, Tennessee, for his claimed kidney disorder.  While private treatment records from E. W., M. D. were associated with the record in 2011, any available records from the other identified private treatment providers should be obtained.  38 C.F.R. § 3.159(c) (2012). 

Evidence of record in 2007 detailed that the Veteran's claims file had to be rebuilt after it was destroyed.  Rating decisions located in the Virtual VA file also indicated that a temporary file existed for the Veteran at the RO.  In light of the incomplete nature of the claims file, additional attempts should be made to ensure that the Veteran's entire claims file, including any rebuilt or temporary files, are associated with this claims file on remand.

The claims file also reflects that the Veteran has received VA medical treatment for his claimed kidney disorder from the Upstate New York VAMS (to include the Syracuse VAMC and the Rome CBOC); however, as the claims file only includes treatment records from those providers dated up to January 2012, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, as noted above, the Veteran's claim has been recharacterized as a petition to reopen the matter of entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus.  Accordingly, previously provided notice is not compliant with Veterans Claims Assistance Act of 2000 (VCAA) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, the Veteran must be provided with proper VCAA notice with respect to the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the Veteran's entire claims file, including any rebuilt or temporary files, are associated with this claims file on remand.

2.  Send the Veteran a notice letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include notice regarding what the evidence must show to reopen the previously denied claim of entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006). 

3.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for whether new and material evidence has been received to reopen a claim of entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records pertaining to the claimed kidney disorder, to include records from the Upstate New York VAMS (Syracuse VAMC and Rome CBOC), for the time period from January 2012.  The RO must also attempt to obtain any identified private treatment records, to include records from Dr. L. or the transplant team in Nashville, Tennessee (as discussed during the May 2011 hearing).  

All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain this information the AMC is unable to secure any of the identified records, the AMC must notify the Veteran and his representative and (a) identify the information the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain that information; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.


4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the August 2010 SOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


